Citation Nr: 0730555	
Decision Date: 09/27/07    Archive Date: 10/09/07

DOCKET NO.  03-37 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to a compensable rating prior to April 22, 
2004, and a rating in excess of 10 percent, effective April 
22, 2004, forward, for a right knee disability.  

2.  Entitlement to a compensable rating prior to April 22, 
2004, and a rating in excess of 10 percent, effective April 
22, 2004, forward, for a left knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel


INTRODUCTION

The veteran had active service from June 1980 to June 2000.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of July 2002 by the 
Department of Veterans Affairs (VA) San Diego, California, 
Regional Office (RO).


FINDING OF FACT

The veteran's bilateral knee disability is not manifested by 
limitation of flexion to less than 140 degrees, limitation of 
extension to more than 0 degrees, ankylosis, instability, 
genu recurvatum, malunion with moderate knee disability, or 
cartilage abnormality.


CONCLUSION OF LAW

1.  The criteria for a compensable rating prior to April 22, 
2004, or a rating in excess of 10 percent from April 22, 
2004, forward, for a left knee disability are not met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 3.321, 4.6, 4.14, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003, 5014; DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

2.  The criteria for a compensable rating prior to April 22, 
2004, or a rating in excess of 10 percent from April 22, 
2004, forward, for a left knee disability are not met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 3.321, 4.6, 4.14, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003; 5014 DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

REASONS AND BASES FOR FINDING AND CONCLUSIONS

In August 2006, the agency of original jurisdiction (AOJ) 
sent a letter to the veteran providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) and 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Although the notice letter post-dates the initial 
adjudication, the claims were subsequently readjudicated 
without taint from the prior decisions, no prejudice has been 
alleged, and none is apparent from the record.  The VA has 
also done everything reasonably possible to assist the 
veteran with respect to his claim for benefits, such as 
obtaining medical records, providing a personal hearing, and 
providing VA examinations.  Consequently, the Board finds no 
prejudice would result from adjudicating the claims at this 
time.  

An April 2002 VA examination record reports the veteran's 
history of a dull ache in the knees, with pain, stiffness, 
lack of endurance and fatigability during "flare-ups," 
which occur approximately 2 times a month.  Physical 
examination revealed that the veteran could flex to 140 
degrees and extend to 0 degrees bilaterally without 
difficulty, incoordination, or decreased range of motion 
against resistance or after repetition.  No instability or 
laxity was found.  The veteran was assessed with bilateral 
knee patellofemoral syndrome, by history.  X-ray images 
showed that the width of the patellofemoral compartments was 
"lower normal;" the images were otherwise unremarkable.    

Private treatment records dating in March 2002 and September 
2003 report that the veteran walked with a normal gait and 
had no edema, tenderness, or atrophy in the extremities.  See 
Pacific Pain Medicine treatment records.  

Another VA examination was conducted in September 2004.  The 
examination report notes the veteran's history of knee pain 
with no swelling.  The veteran was able to flex to 140 
degrees and extend to 0 degrees.  The medial and lateral 
collateral ligaments were intact, and he had a negative 
McMurray bilaterally.  He had 2/4 crepitus in the right knee 
and 3/4 crepitus in the left knee, but a negative patellar 
grind test and a negative patellar displacement test.  X-ray 
images showed mild patellofemoral syndrome with click, 
cracking and discomfort of the right knee and mild 
patellofemoral syndrome of the left knee with small joint 
effusion.  The examiner stated that there was no further loss 
in range of motion due to pain, fatigue, weakness, or lack of 
endurance after repetition.  


Prior to April 22, 2004

Prior to April 22, 2004, both knees have noncompensable 
ratings under Diagnostic Code (DC) 5014.  38 C.F.R. § 4.71a 
states that disabilities under DC 5014 will be rated on 
limitation of motion of affected parts, as arthritis, 
degenerative.  

Limitation of motion of the knee is evaluated under 
Diagnostic Codes 5260-61.  DC 5260 provides a noncompensable 
rating for flexion limited to 60 degrees and a 10 percent 
rating for flexion limited to 45 degrees.  DC 5261 provides a 
noncompensable rating for extension limited to 5 degrees and 
a 10 percent rating for extension limited to 10 degrees.  
Normal range of motion for the knee is 0 to 140 degrees 
(extension to flexion).  See 38 C.F.R. § 4.71a, Plate I.  The 
appropriate rating for limitation of motion is determined 
after consideration of functional loss due to flare-ups, 
fatigability, incoordination, weakness, and pain on movement.  
See DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995); 38 C.F.R. 
§§ 4.40, 4.45.  Knee disabilities may be rated for both 
limitation of flexion and limitation of extension.  See 
VAOPGCPREC 23-97.  

A separate rating may also be provided under DC 5257 for 
instability.  See VAOGCPREC 9-2004.  DC 5257 provides a 10 
percent rating for slight instability or recurrent 
subluxation.  

The foregoing evidence indicates that, prior to April 2004, 
the veteran had pain-free and normal range of extension and 
flexion in both knees.  Objective testing of range of motion 
also revealed no difficulty, incoordination, or decreased 
range of motion after repetition or resistance.  
Additionally, the evidence includes negative findings as to 
laxity or instability.  Consequently, ratings are not 
available for either knee under DC 5260, 5261, or 5257.  

A higher rating is also not available for either knee under 
an alternate diagnostic code.  There is no evidence of genu 
recurvatum, dislocation or removal of cartilage, or malunion 
or nonunion.  See 38 C.F.R. § 4.71a 5256, 5258, 5259, 5262, 
5263.  Additionally, there are no objective findings of 
painful motion to warrant a compensable rating under DC 5003.  
See 38 C.F.R. § 4.71a, DC 5003 (10 percent rating provided 
for painful motion that is otherwise noncompensable under the 
limitation of motion rating criteria).  

In sum, the evidence does not warrant granting a higher 
rating or a separate rating for the veteran's left or right 
knee disability prior to April 22, 2004.  


April 22, 2004, forward

Effective April 22, 2004, both knees have a 10 percent rating 
under DC 5014.  Although the October rating decision, which 
granted the staged increase, lists the rating code for each 
knee as DC 5260 (limitation of flexion), the appropriate 
diagnostic code to rate under is DC 5003.  DC 5003 provides a 
10 percent rating for painful motion that is otherwise 
noncompensable under the limitation of motion rating 
criteria.  The veteran's range of motion, which has been 
found normal, is not compensable under either DC 5260 
(limitation of flexion to 45 degrees or less) or 5261 
(limitation of extension to 10 degrees or more).  The 
assignment of a particular diagnostic code to evaluate a 
disability is dependent on the facts of a particular case.  
See Butts v. Brown, 5 Vet. App.  532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
diagnosis, and demonstrated symptomatology.  The most 
appropriate diagnostic code should be the one assigned.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

To obtain a higher rating, the evidence must show that 
compensable ratings are available under either or both of the 
limitation of motion criteria, DC 5260 and 5261.  Flexion 
must be limited to 45 degrees to warrant a rating of 10 
percent and 30 degrees to warrant a rating of 20 percent.  
Extension must be limited to 10 degrees for a 10 percent 
rating and 15 degrees for a 20 percent rating.  38 C.F.R. § 
4.71a, Diagnostic Codes 5260, 5261 (2005).  As stated above, 
the appropriate rating for limitation of motion is determined 
after consideration of functional loss due to flare-ups, 
fatigability, incoordination, weakness, and pain on movement.  
See DeLuca, 8 Vet. App. 202, 206-7 (1995); 38 C.F.R. §§ 4.40, 
4.45

The September 2004 VA examination record reports normal 
findings for range of motion for the knees, with a negative 
finding of loss of motion from pain, fatigue, weakness, or 
lack of endurance after repetition.  Consequently, higher 
ratings are not available under either DC 5260 or DC 5261.  
Additionally, a separate rating is not available under DC 
5257 as there are negative finding as to instability or 
laxity.  Finally, a higher rating is not available for either 
knee under an alternate diagnostic code as there is no 
evidence of dislocation or removal of cartilage, or malunion 
or nonunion.  See 38 C.F.R. § 4.71a 5256, 5258, 5259, 5262.  


ORDER

A compensable rating prior to April 22, 2004, and a rating in 
excess of 10 percent from April 22, 2004, forward, for a left 
knee disability is denied.  

A compensable rating prior to April 22, 2004, and a rating in 
excess of 10 percent from April 22, 2004, forward, for a 
right knee disability is denied.  



____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


